DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/1/2020 has been considered by the Examiner.
Claim Objections
In claim 21, “unit)” should be amended to – unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-18, 21, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jahrling (USPN 5,950,781).
With respect to claim 15, Jahrling discloses: An actuation device for a sanitary fitting for the purpose of triggering a function, in case of a recognized user [ taught by the abstract; figures 1-9 ], comprising: a housing having a side face which extends substantially in a horizontal direction in the installation position [ taught by housing (56) wherein figure 5 shows a horizontal and vertical dimension ], and a sensor unit arranged at least partially in the housing [ taught by figure 3 ], having an emitter for emitting light waves [ taught by infrared transmitter (52) ] and a receiver for detecting the light waves reflected by a user [ taught by infrared receiver (50) ], wherein a transmission region, through which the light waves can be delivered and the reflected light waves can be received, respectively, is arranged in the region of the side face or in the side face [ taught by transmitter opening (60) and receiver opening (58) ], wherein the actuation device furthermore comprises an optical unit [ taught by refracting element (54) ], the optical unit being configured and arranged in such a way that the light waves from the emitter can be input into the optical unit and can be output from the optical unit at an angle in the range of from 5° to 30°, in particular from 10° to 25°, as seen with respect to the horizontal through the transmission region [ taught by column 4, lines 24-35 ], and wherein the reflected light waves being capable of being input at an angle equal to said angle through the transmission region into the optical unit and of being output to the receiver [ shown schematically by figure 4 in light of column 4, lines 24-35 ].
Claim 16 is anticipated by the infrared receiver (50).
With respect to claim 17, Jahrling discloses: wherein the optical unit is configured with an emitter region for forwarding the light waves emitted by the emitter and with a receiver region
for forwarding the reflected light waves to the receiver [ taught by the transmitter refractive element (66) and receiver refractive element (64) ], the emitter region comprising an input face for input of the light waves from the emitter into the emitter region and an output face for output of the light waves from the emitter region [ defined by surfaces 84 and 82 ], and the receiver region comprising an input face for input of reflected light waves and an output face for output of light waves from the receiver region to the receiver [ defined by surfaces (84 and 82]. Note that figure 9 teaches the structure of the individual refractive elements (66 and 64).
	Claim 18 is shown by figures 5 and 6.
	Claim 21 is anticipated by figure 4.
	Claim 27 is shown by figure 4.
	Claim 28 is anticipated because the transmitter refractive element (66) is in opening (60) – the opening defining a sub-region in the side face of the housing.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jahrling (USPN 5,950,983).
Claim 29 differs from Jahrling by having the side face of the housing tilt downward.
The device of Jahrling can tilt the beam down by up to 30 degrees and the abstract teaches that the system is intended to create a beam that reflects off a user of a toilet.
Therefore, in rooms wherein the geometry does not allow a 30 degree downward tilt to create a beam reflecting off a toilet-user, it would have been obvious to one of ordinary skill in installation to have added a downward tilt of the face of the housing to create more downward tile of the beam.
Claim 30 specifically recites a wavelength of 780 to 1000 nm.
These wavelengths would have been obvious because Jahrling discloses an IR transmitter (52) and IR receiver (50) – 780 to 1000 nm being in the IR band.
Claim 31 would have been obvious because the abstract of Jahrling suggested that their system direct beams to a toilet device user, thus requiring being directed at a sanitary fitting.
Allowable Subject Matter
Claims 19, 20 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645